DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are deemed not persuasive. The Applicant argues that neither Gruba et al. (US 2009/0041234) hereon referred to as Gruba, nor Olson (US 2017/0078094), hereon referred to as Olson, alone or in combination teach/suggest all of the limitations of the independent claim(s). Specifically, the applicant argues that the prior art fail to disclose, teach, or suggest at least "compress the data block using a data-compression technique to generate a compressed data block having multiple portions, with one portion comprising compressed data and another portion comprising metadata associated with the compressed data" and "encrypt the portion of the compressed data block comprising the metadata using an encryption technique". The applicant mentions that Gruba teaches that block 330 begins with metadata 705 and continues with multiple units 710. Further, Gruba teaches each unit 710 includes sub-block 320 and associated metadata 715. The applicant argues that, neither metadata 705 nor metadata 715 is encrypted by Gruba. The applicant continues to argue that Gruba teaches reading metadata blocks to determine the size of the next compressed and encrypted data block, and that this is done prior to the data blocks being unencrypted and decompressed. Thus, at best Gruba teaches a data structure 330 having uncompressed and unencrypted metadata 705 and 715 and having compressed and encrypted data 320. 11 The applicant argues that this is not the same as what is claimed. That is, Applicant claims compressing a data block to form a compressed data block having metadata and 
However, the Examiner respectfully disagrees. Whereas, the applicants understanding of of what Gruba teaches is correct, it is incomplete; it only focuses on an element/embodiment of the Gruba invention, and does not consider it in whole, nor does it seem that previous citations in office actions and responses to similar arguments were taken into consideration.  As mentioned in previous office actions Gruba discloses that block metadata is written onto a tape and then compressed. Additionally, Gruba discloses that afterwards the sub-block and metadata are encrypted. Gruba discloses this in the following but not limited citations: 

[0057] FIG. 7 is a diagram showing the format in which a compressed and encrypted data block 330 is written to a tape of. ESCON tape system 110 in accordance with an illustrative embodiment of the invention. Compressed and encrypted data block 330 begins with block metadata 705 and continues with a series of data-transfer units 710, each data-transfer unit 710 including sub-block metadata 715 and a compressed and encrypted sub-block 320 with which that sub-block metadata 715 is associated. 


[0059] Block metadata 705 contains information such as revision information concerning block metadata 705 and sub-block metadata 715. This revision information indicates the size of block metadata 705 and sub-block metadata 715 in accordance with a particular version of the encrypted-data tape format. In the illustrative embodiment of FIG. 7, each of block metadata 705 and sub-block metadata 715 has a fixed size. 


 [0060] Each compressed and encrypted sub-block 320 that is stored on the tape has its own associated sub-block metadata 715. In the embodiment shown in FIG. 7, the sub-block metadata 715 associated with a particular compressed and encrypted sub-block 320 immediately precedes that compressed and encrypted sub-block 320 on the tape. The sub-block metadata 715 associated with a given compressed and encrypted sub-block 320 includes an indication of whether that compressed and encrypted sub-block 320 is the last compressed and encrypted sub-block 320 in the compressed and encrypted data block 330. In the illustrative embodiment shown in FIG. 7, that indication is the presence or absence of a chained-data indicator ("CD") 716. The sub-block metadata 715 associated with 

	Appl. No. 15/446,995 Docket No.: P111545/1020P111545 For further clarification, Gruba mentions that sub-blocks with their own metadata are compressed and encrypted, and then transmitted for reading and analysis of the data. Gruba teaches this in Figures 1; 1B; 4 and others. Additionally, in addition to the citations already mentioned, Gruba also mentions encryption of these sub-blocks (and their metadata) in following, but strictly limited to, citations: 
Response Dated December 4, 2020 Examiner: ULLAH, SHARIF E	 
[0028] Referring now to the drawings, where like or similar elements are designated with identical reference numerals throughout the several views, and referring in particular to FIG. 1A, it is a block diagram of an environment 50 that includes a data encryption apparatus 100 in accordance with an illustrative embodiment of the invention. When instructed to do so, data encryption apparatus 100 encrypts data received from computer 105 and writes the encrypted data to ESCON tape system 110. Likewise, when instructed to do so, data encryption apparatus 100 decrypts encrypted data read from ESCON tape system 110 and transmits the decrypted data to computer 105.

[0033] Data compression and encryption subsystem 135 compresses and encrypts data received from computer 105 via ESCON-compatible communication module 130. Data compression and encryption subsystem 135 also decrypts and decompresses compressed and encrypted data read back from ESCON tape system 110 via ESCON-compatible communication module 140. In one embodiment, data compression and encryption subsystem 135 is implemented as an 8155HXL Security Acceleration Board manufactured and sold by Hifn, Inc. As mentioned above, in another embodiment, the functionality of data compression and encryption subsystem 135 is implemented together with that of ESCON-compatible communication modules 130 and 140 on the same circuit board.

 [0049] FIG. 4 is a flowchart of a method for writing encrypted data to an ESCON tape system in accordance with an illustrative embodiment of the invention. At 405, master control logic 150 receives from computer 105 over ESCON link 112 a command to write a data block 305 of specified size to ESCON tape system 110. At 410, master control logic 150 requests the data constituting data block 305 in sub-blocks 310, as explained above. At 415, data compression and encryption subsystem 135 compresses and encrypts each sub-block 310 to produce a corresponding compressed and encrypted sub-block 320. At 420, master control logic 150 transmits the compressed and encrypted sub-blocks 320 to ESCON tape system 110 over ESCON link 114 using a series of chained-data write operations 

Additionally, the applicant argues that the combination of Gruba and Olsen is nor proper. However, the Examiner respectfully disagrees. Gruba relates to secure data storage. Gruba relates to teaches writing encrypted data to an Enterprise System Connection (ESCON) tape system and for reading encrypted data from such a tape system and decrypting the encrypted data. In similar scope, Olsen teaches of securely delivering source data to a destination system using a data manager. Olsen teaches of other security elements to secure and deliver the data, such as but not limited to the utilization of keys, encryption schemes and the like. The suggestion/motivation of the combination would have been to modify the Gruba system with security elements for Olsen for more securely delivering source data to a destination system over a network (Olson; Abs.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


Claims 1, 5-6, 8 & 12-13 are rejected under 35 U.S.C 103 as being unpatentable over Gruba et al. (US 2009/0041234) hereon referred to as Gruba, in view of Olson (US 2017/0078094), hereon referred to as Olson.
In regards to claims 1 & 8, Gruba discloses receive a data block (This informs the receiving device that the data block is to be continued in subsequent chained-data write operations until the final segment of data in the data block has been received; Paragraph 0048); and compress the data block using a data-compression technique to generate a compressed data block having multiple portions, with one portion comprising compressed data and another portion comprising metadata associated with the compressed data (Compressed and encrypted data block begins with block metadata  and continues with a series of data-transfer units, each data-transfer unit including sub-block metadata  and a compressed and encrypted sub-block with which that sub-block metadata  is associated; Paragraphs 0057-0060).
However Gruba does not disclose encrypt at least the portion of compressed data block comprising the metadata using an encryption technique. In an analogous art Olson discloses encrypt at least the portion of compressed data block comprising the metadata using an encryption technique (The validated, transformed source data may be encrypted, compressed, or both encrypted and compressed prior to being caused to be delivered; Paragraph 0151).
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by Gruba, with the teachings disclosed by Olson regarding encrypt at least the portion of compressed data block comprising the metadata using an encryption technique. The suggestion/motivation of the combination would have been to a system for securely delivering source data to a destination system over a network (Olson; Abs.). 
(a) encrypt at least one selected portion of the compressed data using Advanced Encryption Standard (AES); or (b) compress the data block using DEFLATE data compression format, the metadata comprising a header sequence of DEFLATE data compression format (The impact data manager may encrypt the assembled file with a selected symmetric-key cryptosystem (AES, for example) using the session key generated; Paragraph 0160).
In regards to claims 6 & 13, Olson discloses the logic to compress the data block using Huffman coding, the metadata comprising Huffman codes for interpreting the compressed data (The compression may use any lossless data compression algorithm, such as Lempel-Ziv (LZ), Lempel-Ziv-Welch (LZW), Lempel-Ziv-Renau (LZR) (also known as Zip), Sequitur, Huffman coding, and the like; Paragraph 0158).

Claims 3-4, 7, 10-11 & 14are rejected under 35 U.S.C 103 as being unpatentable over the combination of Gruba and Olson, in view of Greatwood (US 2018/0144152) hereon referred to as Greatwood. 
	In regards to claims 3 & 10, the combination of Gruba and Olson does not disclose incorporate a beginning-of-encryption (BOE) token at the beginning of the at least one selected portion of the compressed data; and incorporate an end-of-encryption (EOE) token at the end of the at least one selected portion of the compressed data. However, in an analogous art Greatwood discloses incorporate a beginning-of-encryption (BOE) token at the beginning of the at least one selected portion of the compressed data; and incorporate an end-of-encryption (EOE) token at the end of the at least one selected portion of the compressed data (The process encrypts each token in T to make a sequence of encrypted tokens, H; The process can use one or more encryption keys to create the encrypted tokens; The process encrypts the object name at block and constructs and SSE index entry for each element, where each SSE index entry maps that member to the encrypted object name; Paragraph 0141). 
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by the combination of Gruba and Olson, with the teachings disclosed by Greatwood regarding incorporate a beginning-of-encryption (BOE) token at 
In regards to claims 4 & & 11, the combination of Gruba and Olson does not disclose incorporate an end-of-block (EOB) token at the end of the compressed data block; and incorporate an authentication tag after the EOB token. However, in an analogous art Greatwood discloses incorporate an end-of-block (EOB) token at the end of the compressed data block; and incorporate an authentication tag after the EOB token (The process encrypts each token in T to make a sequence of encrypted tokens, H; The process can use one or more encryption keys to create the encrypted tokens; The process encrypts the object name at block and constructs and SSE index entry for each element, where each SSE index entry maps that member to the encrypted object name; Paragraph 0141).
In regards to claims 7 & 14, the combination of Gruba and Olson does not disclose the logic comprising at least a portion of a radio frequency (RF) communication device, the logic to transmit the compressed data block. However, in an analogous art Greatwood discloses the logic comprising at least a portion of a radio frequency (RF) communication device, the logic to transmit the compressed data block (The invention may be a storage device to store the media and may further include a radio frequency (RF) transceiver (e.g., an RF transceiver for a cellular telephone) coupled with an antenna system; Paragraph 0171). 
Claims 26-35 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Gruba and Olson, in view of Buckingham et al. (US 2009/0208018) hereon referred to as Buckingham. 
In regards to claims 26, 29 & 31-35, the combination of Grubadn Olson does not disclose parse 128 bits of the compressed data block; encrypt the parsed 128 bits of the compressed data block to encrypt the portion of the compressed data block comprising the metadata; and generate an authentication tag for the encrypted parsed 128 bits. However, in an analogous art Buckingham discloses parse 128 bits of the compressed data block; encrypt the parsed 128 bits of the compressed data block to encrypt the portion of the compressed data block comprising the metadata; and generate an authentication tag for the encrypted parsed 128 bits (The data encryptor employs block encryption, each block having 128 bits; The data padder therefore appends an end-of-record (EOR) codeword to each compressed record and pads each compressed record with redundant data (e.g. with zeros) such that each compressed record is an integral number of 128 bits; After data encryption, the encryption engine appends an initialization vector (sometimes referred to as an initial vector) to the beginning of the blocks of cipher text and an authentication tag to the end of the blocks of cipher text to create a pseudo-record; Paragraphs 0077-0080).
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by the combination of Gruba and Olson, with the teachings disclosed by Buckingham regarding parse 128 bits of the compressed data block; encrypt the parsed 128 bits of the compressed data block to encrypt the portion of the compressed data block comprising the metadata; and generate an authentication tag for the encrypted parsed 128 bits. The suggestion/motivation of the combination would have been to providing security for data transfer wherein data are encrypted or decrypted by the data transfer device during data transfer (Buckingham; Paragraph 0002). 
In regards to claims 27 & 30 Buckingham discloses concatenate the authentication tag with an endo-of-block (EOB) token by Galois/counter mode (GCM) (The data encryptor employs block encryption, each block having 128 bits; The data padder therefore appends an end-of-record (EOR) codeword to each compressed record and pads each compressed record with redundant data (e.g. with zeros) such that each compressed record is an integral number of 128 bits; The encryption engine .
In regards to claims 28 & 31, Olson discloses encrypt the parsed 128 using the Advanced Encryption Standard (AES) (The impact data manager may encrypt the assembled file with a selected symmetric-key cryptosystem (AES, for example) using the session key generated; Paragraph 0160).
Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARIF E ULLAH/Primary Examiner, Art Unit 2495